Opinion of the Court
Per Curiam:
Upon his plea of guilty, accused was convicted by court-martial for various violations of the Uniform Code of Military Justice. This Court granted his petition for review on a single question concerning multiplicity.
From the record it would appear that consideration has not been given, at prior levels, to whether the count of accessory after the fact is, under the circumstances of the instant case, separate for punishment purposes from the offense of receiving stolen property. See United States v Tamas, 6 USCMA 502, 20 CMR 218.
The decision of the board of review, therefore, is reversed. The case is remanded to The Judge Advocate General of the Navy for reference to the board and appropriate action as to sentence not inconsistent with this opinion.